Citation Nr: 0033950	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-08 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) based on service connection for the cause the veteran's 
death under 38 U.S.C.A. § 1310 (West 1991).

2.  Entitlement to DIC under 38 U.S.C.A. § 1318 (West 1991).

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999) for the cause of the veteran's 
death.

4.  Eligibility for dependents' educational assistance (DEA) 
under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from June 1957 to November 
1963.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision which denied DIC 
based on service connection for the cause of the veteran's 
death and under 38 U.S.C.A. § 1318.  The RO also denied a 
claim for DIC based on the appellant's assertion that the 
veteran died as a result of VA's failure to make a timely 
diagnosis of metastatic cancer of the lumbar spine.  The 
claim for compensation on the latter basis is the subject of 
the Remand which follows this decision.


FINDINGS OF FACT

1.  The veteran died in July 1998 at the age of 59.

2.  The death certificate indicates that the immediate cause 
of death was metastatic carcinoma, with an unknown primary 
site; the death certificate lists no underlying causes of 
death.

3.  At the time of his death, the veteran had service-
connected disability from bipolar disorder, rated 100 percent 
disabling, and right third metatarsal fracture, rated 10 
percent disabling.

4.  The veteran's service-connected disability from a 
neuropsychiatric disorder had been rated 100 percent from 
November 1963; evidence had been insufficient to evaluate the 
neuropsychiatric disorder from May 1964 to September 1968; a 
30 percent rating was assigned from September 1968.

5.  Subsequently, except during periods of hospitalization 
and convalescence, the veteran's service-connected disability 
from a neuropsychiatric disorder had been rated 70 percent 
disabling from June 1988 to February 1997; his disability 
from residuals of fracture of the right third metatarsal had 
been rated 10 percent disabling since November 1993.

5.  The record contains no medical evidence that the 
veteran's service-connected disability from either bipolar 
disorder or fracture of the right third metatarsal caused or 
contributed to the cause of the his death.

6.  The record contains no medical evidence that the 
veteran's metastatic carcinoma of the lumbar spine was 
incurred in or aggravated during his active military service 
or that there is a nexus between the cause of the veteran's 
death and any disease or injury incurred or aggravated during 
his active military service.

7.  The veteran was not service connected for a permanent and 
total disability when he died, and his death was not the 
result of service connected disability


CONCLUSIONS OF LAW

1.  The criteria for entitlement to DIC pursuant to 
38 U.S.C.A. §§ 1310 and 1318(b) (West 1991) have not been 
met.

2.  The required criteria for eligibility for dependents' 
educational assistance under 38 U.S.C.A. Chapter 35 have not 
been met.  38 C.F.R. § 3.807(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a person who submits a claim for benefits under a 
law administered by the Secretary of the Department of 
Veterans Affairs (VA) has the burden of proof.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (1991).  The provision of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); require VA to assist a claimant in the 
development of her claim.  With respect to the claim for DIC 
pursuant to 38 U.S.C.A. §§ 1310 and 1318, the Board is 
satisfied that the necessary development has been 
accomplished and VA has no further duty to assist the veteran 
in developing facts pertinent to this claim.

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principal, or a contributory, cause of 
death.  For a service-connected disability to be a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (2000).  

At the time of the veteran's death, service connection was in 
effect for bipolar disorder, which had been rated 100 percent 
disabling since February 1997.  The veteran also had service-
connected disability from fracture of the right third 
metatarsal, rated 10 percent.  A 100 percent rating for 
neuropsychiatric disorder had been assigned from November 
1963.  Evidence had been insufficient to evaluate the 
neuropsychiatric disorder from May 1964 to September 1968.  A 
30 percent rating was assigned from September 1968.

The death certificate indicates that the veteran died in July 
1998.  At that time, he was 59 years old.  The immediate 
cause of death was listed as metastatic carcinoma with an 
unknown primary site.  No contributing cause was listed.  No 
autopsy was conducted.

The appellant has not contended, nor does the evidence in the 
record show that the veteran's service-connected 
disabilities, in any way, caused or contributed to the cause 
of his death.  Also, the appellant has not asserted, nor does 
the evidence show that the veteran incurred cancer during his 
active military service.  The diagnosis of cancer was made in 
November 1997.  The last year in which the veteran had active 
service was 1963.  The record contains no evidence which 
suggests a nexus between the cancer which caused his death 
and any disease or injury he incurred during his active 
military service.  Therefore, the claim for DIC under 
38 U.S.C.A. § 1310 based on the veteran's death having 
resulted from service-connected disability must be denied.

For the purpose of dependents' educational assistance under 
38 U.S.C.A. Chapter 35, a surviving spouse or child of the 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other than dishonorable 
conditions and had a permanent total service connected 
disability  in existence at the date of the veteran's death; 
or where the veteran died as a result of service connected 
disability 38 C.F.R. § 3.807(a).  

In this case, the veteran was not service connected for a 
permanent and total disability when he died, and, as decided 
above, he did not die as a result of service connected 
disability.  Accordingly, the appellant has not met the 
criteria for eligibility for dependents' educational 
assistance under 38 U.S.C.A. Chapter 35.

The Board has also considered whether the appellant may be 
entitled to DIC pursuant to 38 U.S.C.A. § 1318(b).  That 
statute provides, in part, that DIC may be paid to the 
surviving spouse of a veteran who was continuously rated 
totally disabled for ten or more years immediately preceding 
death, or, was so rated for a period not less than five years 
from his separation from service, or was entitled to receive 
such compensation.  In Green v. Brown, 10 Vet. App. 111 
(1997), the United States Court of Veteran's Appeals (now, 
the United States Court of Appeals for Veteran's Claims) held 
that as an alternative to an attempt to show clear and 
unmistakable error in prior rating decision, the claim for 
DIC under 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 had ". . . 
the right to attempt to demonstrate that the veteran 
hypothetically would have been entitled to receive a 
different decision of a service connection-related issue" 
based on evidence in the claims file or VA custody prior to 
the veteran's death.  

A question which arises in considering entitlement to DIC 
under 38 U.S.C.A. § 1318 is whether the veteran's rating 
history is binding on the determination of his entitlement or 
possible entitlement to a continuous 100 percent rating for 
five years after service or ten years prior to his death.  By 
regulation made effective in March 1992, except with respect 
to benefits under the provision of 38 U.S.C.A. § 1318, issues 
involved in a survivor's claim for death benefits will be 
decided without regard for any prior of those issues during 
the veteran's lifetime.  38 C.F.R. § 20.1106.  In Marso v. 
West, 13 Vet. App. 126 (1999), the Court concluded that the 
clear message of 38 C.F.R. § 20.1106 is that final rating 
decisions during the veteran's lifetime are controlling when 
determining, if under section 1318(b), at the time of a 
veteran's death, he or she had been entitled to compensation 
for a total disability rating for 10 continuous years 
immediately preceding the veteran's death.  In Timberlake v. 
Gober, 14 Vet. App. 122 (2000), the Court held that the Board 
should have considered the appellant's claim for DIC under 
38 U.S.C.A. § 1318, as the veteran had been rated 100 percent 
disabled at the time of his death.  However, the Court 
reaffirmed its conclusion that, absent a showing of clear and 
unmistakable error in prior rating decisions, the ratings in 
effect during the 10 years preceding the veteran's death are 
controlling.

In this case, the veteran was not in receipt of a 100 percent 
rating for service connected neuropsychiatric disability for 
five years after he was separated from the service and except 
during periods of hospitalization, during most of the ten 
years immediately preceding his death, he was rated 70 
percent disabled for his service-connected neuropsychiatric 
disability.  The 70 percent rating was continued several 
times by rating decisions in 1992, 1994, and 1995.  The 
veteran had been rated 10 percent for residuals of fracture 
of the right third metatarsal since November 1993.  He was 
not rated 100 percent disabled due to his service-connected 
neuropsychiatric disability until February 1997.  In 
addition, he was not totally disabled in fact.  In an 
application for a total disability rating dated in March 1997 
the veteran indicated that he had been continuously employed 
at a VA medical facility from December 1992 to December 1996.  
Information contained in the claims file indicates that the 
veteran resigned from that job and moved to Florida.  In a 
statement dated in January 1997, a representative of the 
former employer reported that the veteran had worked eight 
hours a day and 40 hours per week.  His income from such 
employment during the preceding 12 months had been in excess 
of $18,000.  

Information in the claims file also shows that the veteran 
was gainfully employed in 1964 and 1965, and there is medical 
opinion in the claims file to the effect that from late 1963 
to late 1968, he had managed to cope with social and work 
problems.  For the foregoing reasons, the Board finds that 
the veteran was not entitled to receive 100 percent 
disability compensation continuously for 5 years after he was 
separated from the service or for 10 years or more 
immediately prior to his death.  Therefore, the appellant is 
not entitled to DIC pursuant to 38 U.S.C.A. § 1318(b).



ORDER

Entitlement to dependency and indemnity compensation pursuant 
to 38 U.S.C.A. § 1310 and § 1318 is denied.

Eligibility for dependents' educational assistance is denied.


REMAND

The appellant has claimed that she is entitled to 
compensation pursuant to 38 U.S.C.A. § 1151.  The essence of 
her claim is that the veteran died because the diagnosis, and 
therefore the treatment, of the cancer which caused his death 
was delayed due to the failure of VA physicians to timely 
conduct tests for cancer.

Prior to the veteran's death, he and the appellant filed tort 
claims against the United States government alleging that 
they had sustained damages or injury due to negligence by VA 
medical care providers.  After an investigation, that claim 
was settled by payment of a sum of money to the veteran.  
Although the RO's claims file contains a summary of an 
investigation into the claimants' tort claim allegations, it 
does not contain the entire file of VA's Regional Counsel.  
Such records may contain information useful to the Board in 
reaching its decision.

Based upon the above, the Board finds that the RO has a duty 
to obtain copies of all pertinent materials from the 
appropriate repository of VA's Office of Regional Counsel 
prior to any further adjudication of this claim.  38 C.F.R. § 
3.159(b) (2000).  All relevant medical treatment records 
should be requested by the RO (provided that the particular 
records are not found in the litigation file).  This should 
include the veteran's complete terminal hospital records from 
the VA medical center at Bay Pines, Florida, and other 
treatment records, inpatient and outpatient.  These requests 
should include the results of all laboratory studies, X- ray 
studies, progress notes and doctor's orders.

Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain copies of all 
materials from the appropriate repository 
of VA's Office of Regional Counsel 
pertaining to the tort claims filed by 
appellant and the veteran in connection 
with his treatment by VA in 1997 and 
1998.

2.  The RO should take the necessary 
steps to obtain the veteran's complete 
terminal hospital records from the VA 
medical center at Bay Pines, Florida, to 
include the results of all laboratory 
studies, X- ray studies, progress notes 
and doctor's orders.

3.  The RO should obtain records of the 
veteran's VA medical treatment during 
1997 and 1998, including his inpatient 
and outpatient treatment at the Veteran's 
Hospital at Bays Pines, to include the 
results of all laboratory studies, X- ray 
studies, progress notes and doctor's 
orders.  If his VA file has been 
archived, request for these records 
should be sent to the appropriate record 
repository.

4.  The RO should ask the appellant to 
identify all additional providers of the 
veteran's medical treatment in the year 
prior to his death.  The RO should then 
take the necessary steps to obtain these 
records.

5.  Following the completion of the 
above, the RO should readjudicate the 
claim of entitlement to DIC pursuant to 
38 U.S.C.A. § 1151 with consideration 
given to any additional evidence obtained 
by the RO pursuant to this remand.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and her 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

	(CONTINUED ON NEXT PAGE)







		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 


